DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara et al. (U.S. Patent Publication No. 2017/0263571).
Regarding claim 1, in Figure 1, Ishihara discloses a component built-in wiring substrate, comprising: a first resin insulating layer (74b);  a first conductor layer (7a) formed on a first surface (top surface of layer 74b) of the first resin insulating layer and including a component mounting pad (7a1); a second conductor layer (7b1) formed on a second surface (bottom surface of layer 74b) of the first resin insulating layer on an opposite side with respect to the first surface of the first resin insulating layer; a plurality of via conductors (75b) formed in the first resin insulating layer such that the plurality of via conductors is connecting the second conductor layer and the component mounting pad of the first conductor layer (via 75a); a second resin insulating layer (10) formed on the first resin insulating layer and having a component accommodating portion (10a) penetrating through the second resin insulating layer such that the component mounting pad is positioned at bottom of the component accommodating portion (pad 7a1 is located at the bottom of through hole 10a); and an electronic component (2b) positioned in the component accommodating portion of the second resin insulating layer such that the electronic component is mounted on the component mounting pad of the first conductor layer (Figure 1).  
Regarding claim 2, Ishihara discloses a third resin insulating layer sealing the electronic component positioned in the component accommodating portion of the second resin insulating layer (Figure 1).  
Regarding claim 3, Ishihara discloses wherein the second conductor layer has a second conductor pattern that continuously extends over a region overlapping the component mounting pad such that the plurality of via conductors is connecting the component mounting pad and the second conductor pattern (Figure 1).
Regarding claim 4, Ishihara discloses wherein the second conductor layer is formed such that the second conductor pattern has a plurality of through holes (Figure 1).
Regarding claim 5, Ishihara discloses wherein the plurality of via conductors is formed such that the plurality of via conductors is positioned adjacent to the plurality of through holes formed in the second conductor pattern (Figure 1).
Regarding claim 6, Ishihara discloses wherein the plurality of via conductors is positioned in a frame shape along a peripheral edge of the second conductor pattern, and the plurality of through holes are formed in a region surrounded by the plurality of via conductors (Figure 1).
Regarding claim 7, Ishihara discloses wherein the plurality of via conductors and the plurality of through holes are alternately positioned in a grid pattern (Figure 1).
Regarding claim 8, Ishihara discloses wherein the plurality of through holes is formed in a radial pattern from a center of the second conductor pattern (Figure 1).
Regarding claim 9, Ishihara discloses a fourth resin insulating layer on which the first resin insulating layer and the second resin insulating layer are laminated; and a third conductor pattern formed on the fourth resin insulating layer on an opposite side of the second conductor pattern such that the third conductor pattern is continuously extending over a region overlapping the second conductor pattern and has a plurality of through holes formed therein (Figure 1).
Regarding claim 10, Ishihara discloses wherein the second conductor layer is formed such that each of the through holes in the second conductor pattern has a diameter of in a range of 150 um to 300 µm (Figure 1).
Regarding claim 11, Ishihara discloses wherein the first resin insulating layer includes a core material (Figure 1).
Regarding claim 12, Ishihara discloses wherein the first conductor layer is a conductor layer having a largest thickness in the component built-in wiring substrate (Figure 1).
Regarding claim 13, Ishihara discloses wherein the second conductor layer has a second conductor pattern that continuously extends over a region overlapping the component mounting pad such that the plurality of via conductors is connecting the component mounting pad and the second conductor pattern (Figure 1).
Regarding claim 14, Ishihara discloses wherein the second conductor layer is formed such that the second conductor pattern has a plurality of through holes (Figure 1).
Regarding claim 15, Ishihara discloses wherein the plurality of via conductors is formed such that the plurality of via conductors is positioned adjacent to the plurality of through holes formed in the second conductor pattern (Figure 1).
Regarding claim 16, Ishihara discloses wherein the plurality of via conductors is positioned in a frame shape along a peripheral edge of the second conductor pattern, and the plurality of through holes are formed in a region surrounded by the plurality of via conductors (Figure 1).
Regarding claim 17, Ishihara discloses wherein the plurality of via conductors and the plurality of through holes are alternately positioned in a grid pattern (Figure 1).
Regarding claim 18, Ishihara discloses wherein the plurality of through holes is formed in a radial pattern from a center of the second conductor pattern (Figure 1).
Regarding claim 19, Ishihara discloses a fourth resin insulating layer on which the first resin insulating layer and the second resin insulating layer are laminated; and a third conductor pattern formed on the fourth resin insulating layer on an opposite side of the second conductor pattern such that the third conductor pattern is continuously extending over a region overlapping the second conductor pattern and has a plurality of through holes formed therein (Figure 1).
Regarding claim 20, Ishihara discloses wherein the second conductor layer is formed such that each of the through holes in the second conductor pattern has a diameter of in a range of 150 um to 300 µm (Figure 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847